        Case MN/0:19-cv-02372 Document 12 Filed 10/09/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: HARD DISK DRIVE SUSPENSION
ASSEMBLIES ANTITRUST LITIGATION                                                          MDL No. 2918



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On October 8, 2019, the Panel transferred 4 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, no additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions
have been assigned to the Honorable Maxine M Chesney.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chesney.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 8, 2019, and, with the
consent of that court, assigned to the Honorable Maxine M Chesney.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
       Case MN/0:19-cv-02372 Document 12 Filed 10/09/19 Page 2 of 2




IN RE: HARD DISK DRIVE SUSPENSION
ASSEMBLIES ANTITRUST LITIGATION                                           MDL No. 2918



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


MICHIGAN EASTERN

  MIE         2      19−12759      Leff et al v. Headway Technologies, Inc. et al
  MIE         3      19−12407      Fahey et al v. Headway Technologies, Inc. et al
  MIE         3      19−12459      Kehilat Romemu Corp. v. NHK Spring Co. Ltd. et al
  MIE         3      19−12582      Barry v. Headway Technologies, Inc. et al
  MIE         3      19−12636      Zimmerman v. NHK Spring Co. Ltd. et al

MINNESOTA

  MN          0      19−02196      Now Micro, Inc. v. Headway Technologies, Inc. et al
                                   Voyager Technology Solutions, LLC v. Headway
  MN          0      19−02357      Technologies, Inc. et al
  MN          0      19−02372      Oda v. Headway Technologies, Inc. et al
  MN          0      19−02399      Challapalli v. Headway Technologies, Inc. et al
  MN          0      19−02406      Cimino v. Headway Technologies, Inc. et al
  MN          0      19−02419      Kluessendorf v. Headway Technologies, Inc. et al
  MN          0      19−02477      St. Cyr et al v. Hutchinson Technology Inc. et al
  MN          0      19−02531      IT Worx, Inc. v. Headway Technologies, Inc. et al
  MN          0      19−02570      LaBarbera v. Headway Technologies, Inc. et al
